Title: From John Quincy Adams to Abigail Smith Adams, 16 November 1801
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother.
Philadelphia 16. Novr: 1801.

We left Washington on the 3d: instt: as I informed you in my letter from that place of the 1st: it was our intention to do—Mr: and Mrs. Johnson and their two youngest daughters accompanied us to Frederick—But Mr: Johnson and my child were both taken so ill on the road that we had some difficulty to complete our day’s journey—Mr. Johnson’s illness detained us a week at Frederick-town, where I meant to have stop’d only two days—Even when we came away he was still confined to his bed, and Mrs: Johnson could not part with Caroline—The child’s complaint was in the bowels—We expect him to cut some teeth soon—Dr: Thomas imputes his disorder to this cause—He recovered so far that on the 11th: we left Frederick and the next day arrived here. But stage travelling at such a rate, is too violent for my wife’s state of health, and she has been very unwell here—We must however get along as we can—This day I hope to get as far as Trenton; and to-morrow as far as Newark—There to see Mrs: Smith and sister Adams—and go into New-York the next day morning.—It is I find, utterly impossible, travelling with such a family to fix a day when I can expect to reach any given place—My journey has already been unavoidably protracted a fortnight beyond the time I had prescribed to myself, and I can scarcely hope it will not be again delayed by some accident or other—Instead of the 25th: which I mentioned in my last as the day when I should hope to see you, I must now reconcile myself to think of the 30th: as that when I may promise myself the satisfaction—I believe we shall go from New-York to Providence by water—It is by far the most comfortable, and in my mind the safest way for us to perform the journey—At any rate we shall be with you as soon as possible.
My brother is in very good health, and fattening upon celibacy—I wish his estate were fattening as much as his person; but he preserves at least an Independence, and I hope will ere long do something better.
Most affectionately your’s
John Q. Adams.